Citation Nr: 1617280	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for diabetic retinopathy, currently rated as 10 percent disabling prior to November 9, 2009, and as noncompensable therefrom, to include whether the reduction from 10 percent to noncompensable effective November 9, 2009, was proper.

5.  Entitlement to an increased rating for diabetic nephropathy associated with diabetes mellitus with erectile dysfunction, currently rated as 30 percent disabling prior to January 28, 2015, and 60 percent disabling therefrom.

5.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, associated with diabetes mellitus with erectile dysfunction, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, associated with diabetes mellitus with erectile dysfunction, currently rated as 10 percent disabling.

7.  Entitlement to a separate compensable rating for hypertension associated with diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to December 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded these matters in November 2014.

The November 2009 rating decision also granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ under 38 C.F.R. § 1114(k) and SMC based on a total service-connected disability with additional service-connected disabilities independently ratable as 60 percent or more under 38 U.S.C.A. § 1114(s).

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference.  The Veteran's son also appeared at the hearing as a nontestifying observer.  A transcript of the hearing is associated with the record.

Following issuance of the most recent supplemental statement of the case for the issues on appeal, additional evidence was associated with the record.  In November 2015, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran initially sought entitlement to increased ratings specifically for diabetes mellitus and diabetic retinopathy.  See VA Forms 119, Report of General Information, received in July 2009 and August 2009.  The regulations pertaining to rating diabetes mellitus direct that complications of diabetes are to be rated separately.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The record reflects that the Veteran has a number of complications of diabetes other than retinopathy that either have already been separately service connected or that are shown to be medically attributed to the diabetes, to include erectile dysfunction, diabetic nephropathy, diabetic neuropathy of the bilateral lower extremities, and hypertension.  Accordingly, the scope of the claim has been expanded to encompass those complications, as indicated on the title page.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the Veteran is rated as 100 percent disabled and is in receipt of SMC payable at the housebound rate under 38 U.S.C.A. § 1114(s).  Therefore, the award of a TDIU would result in no further benefit, the issue of entitlement to a TDIU is rendered moot, and the Board need not consider the issue of entitlement to a TDIU.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for glaucoma and entitlement to service connection for cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's diabetes mellitus with erectile dysfunction has been manifested by the requirement for insulin and a restricted diet, but has not been manifested by regulation of activities.

2.  The November 2009 rating decision, which reduced the Veteran's rating for diabetic retinopathy from 10 percent to noncompensable effective November 9, 2009, was made with adequate consideration of pertinent laws and regulations and was supported by the evidence contained in the record at the time of the reduction, which showed that the Veteran's corrected distance central visual acuity was not 20/50 or worse in either eye.

3.  From November 9, 2009, the Veteran's diabetic retinopathy was manifested in corrected distance central visual acuity that was not 20/50 or worse in either eye.

4.  Throughout the rating period, the Veteran's erectile dysfunction has been manifested in loss of erectile power, but has not been manifested by deformity of the penis.

5.  Prior to January 28, 2015, the Veteran's diabetic nephropathy associated with diabetes mellitus with erectile dysfunction was manifested by definite decrease in kidney function.

6.  At no point during the rating period was the Veteran's diabetic nephropathy associated with diabetes mellitus with erectile dysfunction manifested by persistent edema and albuminuria with BUN 40 mg% or greater; creatinine 4 mg% or greater; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; a requirement for regular dialysis; preclusion of more than sedentary activity due to persistent edema or albuminuria; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

7.  Throughout the rating period, the Veteran's peripheral neuropathy, left lower extremity, associated with diabetes mellitus with erectile dysfunction, was manifested by symptoms comparable to no greater than mild incomplete paralysis of the sciatic nerve.

8.  Throughout the rating period, the Veteran's peripheral neuropathy, right lower extremity, associated with diabetes mellitus with erectile dysfunction, was manifested by symptoms comparable to no greater than mild incomplete paralysis of the sciatic nerve.

9.  Throughout the rating period, the Veteran's hypertension was manifested by a requirement for continuous medication for control, but was not manifested by a history of diastolic pressure predominantly 100 or more, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The reduction of the disability rating for diabetic retinopathy from 10 percent to noncompensable effective November 9, 2009, was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.76, 4.79, Diagnostic Code 6066 (2015).

3.  The criteria for entitlement to a compensable disability rating for diabetic retinopathy from November 9, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.79, Diagnostic Code 6066 (2015).

4.  The criteria for entitlement to a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, Diagnostic Code 7522 (2015).

5.  The criteria for entitlement to a rating of 60 percent, and no higher, for diabetic nephropathy associated with diabetes mellitus with erectile dysfunction prior to January 28, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, Diagnostic Code 7541 (2015).

6.  The criteria for entitlement to a rating in excess of 60 percent for diabetic nephropathy associated with diabetes mellitus with erectile dysfunction from January 28, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, Diagnostic Code 7541 (2015).

7.  The criteria for entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity, associated with diabetes mellitus with erectile dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8599-8520 (2015).

8.  The criteria for entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity, associated with diabetes mellitus with erectile dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8599-8520 (2015).

9.  The criteria for entitlement to a separate compensable rating for hypertension associated with diabetes mellitus with erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issue of whether the reduction in the Veteran's rating for diabetic retinopathy from 10 percent to noncompensable effective November 9, 2009, was proper, when such a reduction would result in a reduction or discontinuance of compensation payments currently being made, VA must follow certain due process procedures under 38 C.F.R. § 3.105(e).  However, as is more fully discussed below, in this case the reduction did not result in a reduction in compensation payments.  Therefore, it was not necessary for VA to follow such due process procedures.

As to the increased ratings issues on appeal, a VA letter issued in July 2009 satisfied the duty to notify provisions, as it notified the Veteran of the factors pertinent to the establishment of an increased rating and effective date.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and records associated with his claim for Social Security Administration (SSA) disability benefits have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to his diabetes in August 2009, June 2011, May 2012, and March 2015.  The Veteran was also provided VA examinations as to his diabetic retinopathy in November 2009, July 2011, May 2012, and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA diabetes examiners considered the Veteran's reported symptomatology and provided the medical information necessary to address the relevant rating criteria, to include information relating to the Veteran's disabilities other than diabetes that are medically attributable to the service-connected diabetes.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the VA eye examiners considered the Veteran's reported symptomatology, conducted relevant visual acuity and visual field testing, and provided the medical information necessary to address the relevant rating criteria.  Id.  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged that his diabetes or diabetic retinopathy have increased in severity since the March 2015 VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  See, e.g., "Informal Hearing Presentation," received in April 2016.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Board observes that in January 2016, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, that included a request for a Board hearing by live videoconference regarding the issues of entitlement to increased ratings for diabetes and diabetic retinopathy.  The pertinent regulations state that a veteran is entitled to "a hearing on appeal."  See 38 C.F.R. § 20.700.  As noted in the Introduction, the Veteran was afforded a Board hearing before the undersigned VLJ regarding those issues in January 2013.  At the hearing, the Veteran provided testimony relevant to the issues of entitlement to increased ratings for diabetes and diabetic retinopathy.  The Board acknowledges that, on the January 2016 VA Form 9, the Veteran asserts that he believes he is entitled to higher ratings because he has been legally blind for twelve years.  As is more fully discussed below, the Board has considered the Veteran's contention.  However, his statements on the January 2016 VA Form 9 do not constitute a basis for providing a second Board hearing on the matter.  Neither the Veteran nor his representative have proffered any additional argument as to why a second Board hearing is warranted.  The Board finds that no adequate basis for a second Board hearing on the matters decided herein has been provided.  Accordingly, the Board concludes that a second Board hearing on the matters decided herein is not warranted.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Board previously remanded this case in November 2014.  A Board remand confers upon an appellant the right to compliance with that remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, relevant to the matters decided herein, the November 2014 Board remand directed the AOJ to schedule VA examinations to determine the current nature and severity of the Veteran's diabetes and diabetic retinopathy, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2014 Board remand, the AOJ provided the Veteran with VA examinations as to his diabetes and diabetic retinopathy in March 2015, which provided the information requested in the November 2014 Board remand directives.  The AOJ then readjudicated the claims in a March 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

In addition, as noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in January 2013.  38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his diabetes and diabetic retinopathy.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Legal Criteria - Increased Ratings Generally

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis -Diabetes

The Veteran seeks an increased rating for diabetes mellitus with erectile dysfunction.  The Veteran's increased rating claim was received on July 10, 2009.  Therefore, the relevant rating period is from July 10, 2008, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  The Veteran's service-connected diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran has specifically contended that the disability warrants a 60 percent rating.  See "Informal Hearing Presentation," received in April 2016.  Specifically, the Veteran asserts that a 60 percent rating is warranted because the March 2015 VA examination shows the Veteran's diabetes mellitus requires visits for episodes of ketoacidosis twice per month and visits for hypoglycemic reactions requiring twice per month.  The Veteran has also indicated that his diabetes requires regulation of activities, such as refraining from going to the gym and walking less.  See, e.g., May 2012 VA examination.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A maximum 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive.  As such, each level of increase in the rating requires additional criteria to those for the lower rating, which must also be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

The VA treatment records reflect that the Veteran continues to receive treatment for his diabetes, and that his treatment plan includes a restricted diet and prescriptions for insulin.  In August 2008, the Veteran was told that he should make healthy choices and exercise regularly.  He was told to exercise three or more times per week, if possible.  In October 2008, the Veteran reported that he was not exercising much.  He reported not exercising much overall in March 2009.  In June 2011, the Veteran was instructed to eat on a regular basis.  The VA treatment records do not reflect that the Veteran was told not to exercise or to refrain from any particular activity.

At the August 2009 VA diabetes examination, the Veteran denied knowledge of ketoacidosis, but reported hypoglycemic episodes about three times per year and gaining 20 pounds in the previous year.  The Veteran estimated that he can walk uphill without developing chest pain, becoming short of breath, or dizzy, but cannot climb stairs quickly, jog slowly, or move heavy furniture.  The Veteran reported bladder impairment associated with cancer surgery in 2006 that has led to urinary dysfunction.  The Veteran reported that his activities of daily living are not affected by his diabetes.

At the June 2011 VA examination, the Veteran reported rare episodes of low blood sugar.  The Veteran reported that the diabetes does not affect his activities of daily living or his current occupation.

The May 2012 VA diabetes examiner did not review the claims file, but did interview the Veteran.  In the examination report, the VA examiner answers "yes" to the question of whether the Veteran requires regulation of activities as part of his medical management of diabetes mellitus.  As an explanation for that answer, the examiner states, "He states he does a certain amount of walking.  He states he used to be able to be at the gym but has not been able to for a while because he had a fall and hurt himself in 2010."  At the examination, the Veteran reported having fewer than two visits per month to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions, and no hospitalizations over the past 12 months for episodes of ketoacidosis or hypoglycemia.  The examiner noted that the Veteran has not had progressive unintentional weight loss attributable to the diabetes.  The Veteran reported that he was not currently working, but that the diabetes "probably would" have an impact on his ability to work if he did.

The March 2015 VA diabetes examiner reviewed the record and examined the Veteran.  The examiner concluded that the Veteran does not require regulation of activities as part of medical management of the diabetes mellitus.  At the examination, the Veteran reported having fewer than two visits per month to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions, and no hospitalizations over the past 12 months for episodes of ketoacidosis or hypoglycemia.

The Board has considered the other evidence of record, to include the SSA records.  The SSA records are dated prior to the relevant rating period, and therefore do not provide information relevant to rating the Veteran's diabetes mellitus associated with erectile dysfunction for the period since July 10, 2008.  The other evidence of record also does not include evidence relevant to rating the Veteran's diabetes mellitus associated with erectile dysfunction for the period since July 10, 2008.

The relevant medical evidence of record demonstrates that the Veteran's diabetes mellitus type II is treated by diet and insulin.  Such manifestations meet the criteria for a 20 percent rating, which the Veteran is currently assigned.  However, an increase to greater than 20 percent requires regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. 360.  In this case, the VA treatment records reflect that the Veteran was advised to exercise on a regular basis.  Although the May 2012 VA diabetes examiner indicated that he the Veteran's diabetes requires the regulation of activities for medical management, the opinion is based solely on the Veteran's report that he can no longer go to the gym due to a fall in 2010 rather than on a review of the Veteran's medical records or on the examiner's medical expertise.  Furthermore, the March 2015 VA diabetes examiner, who did review the record, opined that the Veteran's diabetes does not require the regulation of activities for medical management.  As the May 2012 VA diabetes examiner's opinion that the Veteran's diabetes requires the regulation of activities for medical management is inconsistent with the record as a whole and is based solely on the Veteran's subjective reports, the Board finds that the opinion is entitled to no probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, the Board concludes that, aside from the Veteran's assertions, the evidence does not reflect that the Veteran's occupational and recreations activities are restricted due to his diabetes.  Although the Board recognizes the Veteran's statements that he feels that he has to limit his activities due to his diabetes, he has not been shown to possess the medical expertise or knowledge to address whether he needs to restrict strenuous occupational or physical activities to control his diabetes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attaches great probative value to the March 2015 VA diabetes examiner's opinion that the Veteran's diabetes does not require regulation of activities because  the examiner reviewed the claims folder, examined the Veteran, and has medical expertise.  As such, because the criteria for all ratings in excess of 20 percent for diabetes mellitus require restriction of activities, the Board concludes that the Veteran does not meet the requirements for a rating in excess of 20 percent for the disability.

The Board has additionally considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, 22 Vet App 111, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with erectile dysfunction with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the record shows that control of the Veteran's diabetes requires the use of insulin and a restricted diet.  Such manifestations are expressly contemplated by the relevant rating criteria.  The Board acknowledges that the Veteran has a number of other complications of diabetes that either have already been separately service connected or that are shown in the record to be medically attributed to the diabetes, to include diabetic retinopathy, erectile dysfunction, diabetic nephropathy, diabetic neuropathy of the bilateral lower extremities, and hypertension.  The regulations direct that complications of diabetes are to be rated separately.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The complications associated with the Veteran's service-connected diabetes are therefore considered separately below.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran stated that the diabetes mellitus reduces his physical capacity.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual given the nature of the disability, and are taken into account by his current rating.  Therefore, referral for extra-schedular consideration is not warranted.

In conclusion, the Board reiterates the rating criteria for diabetes are worded in the conjunctive.  Therefore, a rating in excess of 20 percent is warranted only if each element, including regulation of activities, is present.  Camacho, 21 Vet App 360.  It is not in dispute that the Veteran requires insulin and a restricted diet to control his diabetes.  However, such manifestations are insufficient to warrant a rating in excess of 20 percent in the absence of medical evidence showing that he must also regulate his activities to control his diabetes.  Id.  The Board therefore finds that the criteria for a rating in excess of 20 percent for the Veteran's diabetes mellitus have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's diabetes mellitus pursuant to Hart, 21 Vet. App. at 519, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis -Diabetic Retinopathy

The Veteran seeks an increased rating for diabetic retinopathy.  The claim is considered part of the Veteran's claim for an increased rating for diabetes mellitus, which was received on July 10, 2009.  Therefore, the relevant rating period is from July 10, 2008, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  The Veteran's diabetic retinopathy is currently rated as 10 percent disabling prior to November 9, 2009, and as noncompensable therefrom.  The Veteran contends that his diabetic retinopathy has increased in severity since he was initially rated such that the reduction in his rating was improper and that he is entitled to a rating in excess of 10 percent for the disability.  See "Notice of Disagreement," received in July 2010.  He also contends that he is entitled to a higher rating because he is considered legally blind.  See, e.g., VA Form 9, received in January 2016.

The Veteran's diabetic retinopathy is rated under 38 C.F.R. § 4.79, Diagnostic Code 6066.  The Board notes that the RO assigned Diagnostic Code 6079 to the Veteran diabetic retinopathy.  The regulations pertaining to the criteria for rating a disability of the eye based on impairment of central visual acuity were amended effective December 10, 2008 and the changes to the diagnostic codes apply to claims filed on or after that date.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  From December 10, 2008, Diagnostic Codes 6061 through 6066 contain the criteria to rate impairment of central visual acuity.  38 C.F.R. § 4.79.  In this case, the Veteran's claim for an increased rating for diabetic retinopathy was received in July 2009.  Therefore, the prior rating criteria are not for application, and the Board will apply the amended rating criteria provided under 38 C.F.R. § 4.79, Diagnostic Code 6066.

Of note, although the RO assigned Diagnostic Code 6079 to the Veteran's diabetic retinopathy, the amended the rating criteria under Diagnostic Code 6066 are the same as the prior rating criteria under Diagnostic Code 6079.  Compare 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008) (in effect prior to December 10, 2008) with 38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  Therefore, rating of the Veteran's diabetic retinopathy is the same regardless of whether the prior rating criteria under Diagnostic Code 6079 or the amended rating criteria under Diagnostic Code 6066 for impairment of central visual acuity are applied.  Accordingly, the Board finds that 38 C.F.R. § 4.79, Diagnostic Code 6066, is the appropriate diagnostic code in this case.  To the extent that this represents a change in the diagnostic code used to rate the Veteran's diabetic retinopathy, the Veteran is not prejudices by such change.  Cf. Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).

The rating criteria contemplating diseases of the eye direct the rater to rate the disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Codes 6000-6009.  The evidence does not show, nor has the Veteran asserted, that he has had incapacitating episodes related to his diabetic retinopathy during the rating period; and the rating criteria pertaining to such are thus not for application in the present appeal.  Id.

In addition, there is no evidence of tuberculosis, retinal scars, neoplasms, nystagmus, conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, lids, or lashes, lacrimal apparatus disorders, aphakia, paralysis, or keratoconus.  Thus, the rating criteria contemplating such disabilities are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6010, 6011, 6014-6026, 6030, 6032, and 6035.

The Board notes that the record does show that the Veteran has been diagnosed with glaucoma with associated impairment of visual fields, and that the Veteran has a history of cataract removal.  As discussed in the Remand section below, the Veteran's claims for entitlement to service connection for glaucoma and cataracts are herein remanded for further development.  As such, those disabilities have not been service connected, and their effects are not for consideration in rating the Veteran's diabetic retinopathy.  See 38 C.F.R. § 4.79, Diagnostic Codes 6012, 6013, 6027, and 6036.  In addition, the November 2009, July 2011, May 2012, and March 2015 VA eye examiners diagnosed the Veteran with pseudophakia.  The March 2015 VA eye examiner further diagnosed the Veteran with pinguecula and pterygium.  However, those conditions have not been service connected or medically attributed to any of the Veteran's service-connected disabilities, to include the service-connected diabetic retinopathy.  Therefore, the effects of those conditions are not for consideration herein under 38 C.F.R. § 4.79, Diagnostic Codes 6029, 6034, and 6037.

Additionally, the evidence does not show that the Veteran had impairment of muscle function during the rating appeal period.  Therefore, the rating criteria pertaining to such impairment are not for application in the present appeal.  38 C.F.R. § 4.79, Diagnostic Codes 6090 and 6091.

The evidence also does not show anatomical loss of both eyes, no more than light perception in both eyes, anatomical loss of one eye, and/or no more than light perception in one eye during the rating period.  Therefore, the rating criteria contemplating impairment of central visual acuity for such conditions are not for application.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6064.  Furthermore, Diagnostic Code 6065, contemplating impairment of central visual acuity with vision in one eye at 5/200, is not applicable, as there is no evidence that the Veteran had such limitation in either eye during the rating period.  38 C.F.R. § 4.79, Diagnostic Code 6065.

Diagnostic Code 6066, which contemplates impairment of central visual acuity with vision in one eye at 10/200 or better, is thus the most appropriate rating criteria in the present appeal.  Central visual acuity is to be rated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b).

Under Diagnostic Code 6066, a 10 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 20/100 in one eye and 20/40 in the other eye; (2) 20/70 in one eye and 20/40 in the other eye; (3) 20/50 in one eye and 20/40 in the other eye; or (4) 20/50 in both eyes.  A 20 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 15/200 in one eye and 20/40 in the other eye; (2) 20/200 in one eye and 20/40 in the other eye; (3) 20/100 in one eye and 20/50 in the other eye; or (4) 20/70 in one eye and 20/50 in the other eye.  Id.  Higher ratings are provided under Diagnostic Code 6066 for higher levels of impairment of central visual acuity up to a maximum 90 percent rating when vision is 10/200 in both eyes.  Id.

As noted above, in this case, the November 2009 rating decision reduced the Veteran's disability rating for diabetic retinopathy from 10 percent to noncompensable, effective November 9, 2009, the date of the November 2009 VA eye examination.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in rating of a service-connected disability or employability status is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons, the Veteran will be notified of the contemplated action and provided detailed reasons for the reduction, and will be given 60 days to present evidence showing that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  In this case, the reduction effectuated by the November 2009 did not result in a reduction or discontinuance of compensation payments being made.  Specifically, prior to the reduction, the Veteran had a combined disability rating of 100 percent.  Following the reduction, the Veteran still had a combined disability rating of 100 percent, and his compensation benefits were not reduced.  Accordingly, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's rating for diabetic retinopathy.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with 60 day notice before issuing a ratings decision reducing a disability rating if the decision does not reduce the overall compensation paid to the veteran).

Having found that there was no procedural error in the reduction of the disability rating for diabetic retinopathy, the Board must now consider whether the reduction was factually appropriate.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which set forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).   However, with respect to other disabilities that are likely to improve (i.e., those with ratings in effect for less than five years), reexaminations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, in such cases it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

Additionally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of rating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the previous 10 percent rating had been in effect for less than five years.  Specifically, a March 2006 rating decision granted the 10 percent rating for diabetic retinopathy effective May 18, 2005, and the November 2009 rating decision reduced the rating effective November 9, 2009, less than five years later.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application in the present case, and reexaminations disclosing improvement in disabilities will warrant a rating reduction under 38 C.F.R. § 3.344(c).

The March 2006 rating decision provided the 10 percent rating for diabetic neuropathy based on treatment reports from the VA Medical Center in Tampa, Florida, dated May 18, 2005, that showed corrected distance visual acuity of 20/50 in the right eye and 20/30 in the left eye.  Under the regulations in effect at the time, such impairment in central visual acuity warranted a 10 percent disability rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008) (in effect prior to December 10, 2008).  In the November 2009 rating decision on appeal, the RO reduced the Veteran's rating for diabetic retinopathy from 10 percent to noncompensable, effective November 9, 2009, the date of the VA examination showing improvement in the disability.  The evidence considered by the RO in reducing the rating for diabetic retinopathy consists of treatment records from the VA Medical Center in Columbia, South Carolina, from January 2006 to July 2009, and the November 2009 VA examination.

The VA treatment records considered in the November 2009 rating decision show central visual acuity impaired to no worse than 20/40 in either eye.  The November 9, 2009 VA examination revealed right eye corrected distance visual acuity of 20/30 minus 2 and left eye corrected distance visual acuity of 20/25.  Furthermore, as is more fully discussed below, evidence associated with the record since the November 2009 rating decision shows that the Veteran's diabetic retinopathy was manifested in corrected central visual acuity was no worse than 20/40 in either eye.  Accordingly, the Board finds that the evidence supports the RO's reduction of the Veteran's disability rating for diabetic retinopathy from 10 percent to noncompensable effective November 9, 2009, the date of the November 2009 VA examination.  Consequently, the November 2009 rating decision, which reduced the Veteran's rating for diabetic retinopathy from 10 percent to noncompensable effective November 9, 2009, was made with adequate consideration of pertinent laws and regulations and was supported by the evidence contained in the record at the time of the reduction, which showed that the Veteran's corrected central visual acuity was no worse than 20/40 in either eye.  Therefore, the reduction was proper.

Next, the Board will consider whether the Veteran was entitled to a compensable rating for diabetic retinopathy from November 9, 2009.  The Board has carefully reviewed the VA treatment records relevant to the rating period.  They contain numerous measurements of the Veteran's central visual acuity.  They show that the Veteran has demonstrated impairment in central visual acuity of, at worst, 20/40 and 20/40-.  However, they do not show that the Veteran's corrected distance central visual acuity was 20/50 or worse in either eye at any time during the rating period.  Under 38 C.F.R. § 4.79, Diagnostic Code 6066, vision in one eye of 20/40 with vision in the other eye of 20/40 warrants a noncompensable rating.  As Diagnostic Code 6066 provides for compensable disability ratings only where vision in at least one eye is impaired to 20/50 or greater, the VA treatment records do not reflect that the Veteran met the requirements for a compensable disability rating for diabetic retinopathy at any time during the rating period since November 9, 2009.

The Board has also considered the November 2009, July 2011, May 2012, and March 2015 VA eye examinations.  At the November 2009 VA eye examination, the Veteran reported decreased, blurred, and distorted vision for several years.  He denied diplopia, history of eye injury, watery eyes, and eye swelling, but did endorse having very dry eyes associated with a prior cataract surgery.  On examination, the Veteran had right eye corrected distance visual acuity of 20/30 minus 2 and left eye corrected distance visual acuity of 20/25.  At the July 2011 VA eye examination, the Veteran reported having "laser blasts" in 2009 and 2010 in the right eye in relation to his diabetes.  On examination, the Veteran had right eye corrected distance visual acuity of 20/40 and left eye corrected distance visual acuity of 20/20.  At the May 2012 VA eye examination, the Veteran reported having laser surgery on the right eye in March 2010.  On examination, the Veteran had right eye corrected distance visual acuity of 20/40 and left eye corrected distance visual acuity of 20/25.  At the March 2015 VA eye examination, the Veteran had right eye corrected distance visual acuity of "20/40 or better" and left eye corrected distance visual acuity of "20/40 or better."  Accordingly, the VA eye examinations reflect that, since November 9, 2009, the Veteran had impairment in central visual acuity of, at worst, 20/40.  However, they do not show that the Veteran's corrected distance central visual acuity was 20/50 or worse in either eye at any time during that period.  The Board reiterates that, under 38 C.F.R. § 4.79, Diagnostic Code 6066, vision in one eye of 20/40 with vision in the other eye of 20/40 warrants a noncompensable rating.  As Diagnostic Code 6066 provides for compensable ratings only where vision in at least one eye is impaired to 20/50 or greater, the VA treatment records do not reflect that the Veteran met the requirements for a compensable rating for diabetic retinopathy at any time during the rating period since November 9, 2009.

Furthermore, the Board has considered the Veteran's contentions that his diabetic retinopathy has worsened since he was initially rated such that the reduction in his rating was improper and that he is entitled to a rating in excess of 10 percent for the disability.  The Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty seeing and perceived changes in his visual acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his visual acuity is of a severity sufficient to warrant a higher rating under the Schedule because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who provided medical care to the Veteran and who conducted the November 2009, July 2011, May 2012, and March 2015 VA eye examinations rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for impairment in visual acuity is primarily based upon a mechanical application of the rating criteria, which relies on numerical measurements of corrected distance visual acuity, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, does not show that the rating reduction from 10 percent to noncompensable was improper, or that a compensable disability rating was warranted any time during the period from November 9, 2009.

The Board has also considered the Veteran's assertions that he is entitled to a higher disability rating for diabetic retinopathy because he is considered legally blind.  The Board observes that the records shows that the Veteran is considered legally blind based on impairment in field of vision.  However, he is not considered legally blind based on impairment in visual acuity.  See, e.g., May 2012 VA eye examination.  The record shows that the Veteran's impairment in visual field has been medically attributed to his primary open-angle glaucoma.  See, e.g., July 2011 VA diabetes examination (stating "At this time the patient [is] diagnosed with primary opening glaucoma with extensive damage to optic nerve head and visual field . . . .").  As discussed in the Remand section below, the Veteran's claim for entitlement to service connection for glaucoma is herein remanded for further development.  As such, the disability has not been service connected.  The effects of the Veteran's glaucoma, to include impairment of visual fields, are not for consideration in rating the service-connected diabetic retinopathy.

The Board has additionally considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, 22 Vet App 111, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetic retinopathy with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the record shows that the Veteran's diabetic retinopathy manifests in impairment in visual acuity.  As discussed above, the relevant rating criteria expressly contemplate impairment in visual acuity.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran stated that the diabetic retinopathy reduces his visual acuity.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual given the nature of the disability, and are taken into account by his current noncompensable rating.  Therefore, referral for extra-schedular consideration is not warranted.

In summary, the record reflects that the November 2009 rating decision, which reduced the Veteran's rating for diabetic retinopathy from 10 percent to noncompensable effective November 9, 2009, was made with adequate consideration of pertinent laws and regulations and was supported by the evidence contained in the record at the time of the reduction.  The record further reflects that the Veteran did not meet the criteria for a compensable disability rating for diabetic retinopathy at any time from November 9, 2009.  The Board therefore finds that the reduction from November 9, 2009, was proper, and that the criteria for a compensable rating for diabetic retinopathy have not been met at any time during the rating period from November 9, 2009.  Accordingly, there is no basis for staged rating of the Veteran's diabetic retinopathy from November 9, 2009, pursuant to Hart, 21 Vet. App. at 519, and a compensable rating for that period must be denied.  As the preponderance of the evidence is against the restoration of the 10 percent rating or assignment of a higher rating during the rating period, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Analysis - Erectile Dysfunction

The Veteran is service connected for diabetes mellitus with erectile dysfunction.  The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is warranted where there is deformity of the penis with loss of erectile power.  Otherwise, the rating is noncompensable.

In this case, the record shows that the Veteran's erectile dysfunction is manifested by loss of erectile power.  The Veteran is prescribed medications for the disability.  However, the record does not show that the disability is manifested by deformity of the penis.  In light of the objective findings on clinical examination and in the treatment records, there is no factual basis for a compensable rating for erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is also no indication that the Veteran's disability picture warrants the assignment of an extra-schedular rating as his symptoms, to include loss of erectile power, are expressly contemplated by the rating criteria.  See Thun, 22 Vet App 111.  In addition, as noted in the Introduction, the November 2009 rating decision granted SMC for loss of a creative organ.  See 38 C.F.R. § 3.350(a)(1).  Therefore, consideration of whether that benefit may be awarded is not necessary.

The Board therefore finds that the criteria for a separate compensable rating for the Veteran's erectile dysfunction have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's erectile dysfunction, and a compensable rating must be denied.  As the preponderance of the evidence is against the assignment of a separate compensable rating for erectile dysfunction, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Analysis - Diabetic Nephropathy 

The November 2009 rating decision granted service connection for diabetic nephropathy and assigned a rating of 30 percent for the disability.  An April 2015 rating decision increased the Veteran's rating for diabetic nephropathy to 60 percent effective January 28, 2015, the date of a laboratory test showing creatinine levels above the reference range, which the RO interpreted as demonstrating definite decrease in kidney function.

The Veteran's diabetic nephropathy is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  Diagnostic Code 7541 directs that renal involvement in diabetes mellitus be rated under as renal dysfunction.  38 C.F.R. § 4.115a provides that, for renal dysfunction, a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Albuminuria refers to the presence of albumin, a protein, in the urine. Dorland's Illustrated Medical Dictionary 45 (32nd ed. 2012).  Generally, a urine sample containing more than 30 milligrams of albumin suggests albuminuria.  See http://www.ncbi.nlm.nih.gov/pubmed/15538104 (last visited April 26, 2016).

Treatment records do not show that the Veteran was diagnosed with or had laboratory readings consistent with albuminuria at any time during the relevant rating period.  An October 2008 blood test revealed BUN of 16 mg/dl, which was within the reference range, and creatinine of 1.8 mg/dl, which was above the reference range of 0.5 to 1.4 mg/dl.  A March 2009 blood test revealed BUN of 25 mg/dl, which was within the reference range, and creatinine 1.6 mg/dl, which was above the reference range of 0.5 to 1.4 mg/dl.  A July 2009 blood test revealed creatinine 1.3 mg/dl, which was within the reference range.  A December 7, 2009 blood test revealed BUN of 26 mg/dl, which was above the reference range of 5 to 25 mg/dl, and creatinine 1.6 mg/dl, which was above the reference range of 0.5 to 1.4 mg/dl.  A December 11, 2009 blood test revealed creatinine 1.5 mg/dl, which was above the reference range of 0.5 to 1.4 mg/dl.  A March 2010 blood test revealed BUN of 24 mg/dl, which was within the reference range, and creatinine 1.5 mg/dl, which was above the reference range of 0.5 to 1.4 mg/dl.  An August 2010 blood test revealed creatinine 1.5 mg/dl, which was above the reference range of 0.5 to 1.4 mg/dl.  At a November 2010 visit, the Veteran had creatinine 1.5, but no unit of measurement or reference range was included in the treatment note.  A July 2013 blood test revealed creatinine 1.7 mg/dl, which was considered high, although no reference range was provided.

At the August 2009 VA examination, the Veteran did not report renal disease, and examination did not reveal edema.  Laboratories revealed high microalbumin and BUN of 23.  At the June 2011 VA examination, the Veteran denied a history of diabetic nephropathy.  The examination did not include laboratory testing for BUN or creatinine.  The May 2012 VA diabetes examination report references a January 2012 laboratory test that revealed BUN 28 and creatinine 1.5, but does not provide units of measurement or reference ranges for those measurements.  The March 2015 VA diabetes examiner noted that the Veteran has a history of diabetic nephropathy for which he takes multiple medications.  The examiner found the Veteran to have persistent albuminuria, and referenced a January 2015 laboratory study that showed Bun of 35, which was deemed "abnormal," and creatinine 1.7.

In light of the above, the Board finds that the Veteran was entitled to a rating of 60 percent, and no higher, prior to January 28, 2015.  In so finding, the Board notes that the Veteran had creatinine readings that were consistently high and outside the reference range throughout the record dating prior to January 28, 2015.  As such, the blood tests and other laboratory readings of record reflect a definite decrease in kidney function even prior to January 28, 2015.  Accordingly, the criteria for a 60 percent rating, and no higher, for diabetic nephropathy were met prior to January 28, 2015.

The Board further finds that the criteria for a rating in excess of 60 percent for diabetic nephropathy were not met at any time during the rating period.  The record does not show that at any point during the rating period did the Veteran have persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The record also does not show that at any point during the rating period did the Veteran require regular dialysis; that the diabetic nephropathy precluded more than sedentary activity due to persistent edema or albuminuria; that the Veteran had BUN more than 80mg%; that the Veteran had creatinine more than 8mg%; or that the Veteran had markedly decreased function of kidney or other organ systems, especially cardiovascular.

There is also no indication that the Veteran's disability picture requires the assignment of an extra-schedular rating as his symptoms, to include decreased kidney functioning and persistent albuminuria, are expressly contemplated by the rating criteria.  See Thun, 22 Vet App 111.

In summary, the evidence of record supports a finding that the Veteran was entitled to a rating of 60 percent, but no higher, for diabetic nephropathy prior to January 28, 2015, but that the Veteran was not entitled to a rating in excess of 60 percent at any time during the rating period.  To the extent the Veteran seeks a rating in excess of 60 percent for the diabetic nephropathy, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Analysis - Diabetic Neuropathy of the Bilateral Lower Extremities 

The November 2009 rating decision granted service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus with erectile dysfunction, and assigned a rating of 10 percent for the disability.  The November 2009 rating decision also granted service connection for peripheral neuropathy of the left lower extremity associated with diabetes mellitus with erectile dysfunction, and assigned a rating of 10 percent for the disability.

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 8599-8520 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected diabetic neuropathy, and that the disability has been rated by analogy to paralysis of the sciatic nerve under Diagnostic Code 8520.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 8520, ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A rating of 80 percent is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.

Words such as "severe," "moderate," and "mild" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, such is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Turning to the relevant evidence of record, VA treatment records reflect that the Veteran reported that his neuropathy was doing well on medications and denied neurological changes in October 2008.  In July 2009, the Veteran had a normal diabetic foot examination with a normal foot sensory examination.  He again reported that his neuropathy was doing well on medications.  He had additional normal diabetic foot examinations with normal foot sensory examinations in August 2010 and June 2011.  In June 2011, the Veteran reported noticing more weakness in his left leg, but complained of no problems with balance, numbness, tingling, or tremor, indicated that his neuropathy was doing well on medications, and demonstrated intact gross motor functions and a normal gait.  In February 2014, the Veteran complained of an ingrown toenail.  A lower extremity neurological examination conducted at that visit revealed intact sensation to light touch and vibration bilaterally, and increased tension wire sensation at the digits bilaterally.  In February 2015, the Veteran had no paresthesias or muscle weakness and had a normal neurological examination.

At the August 2009 VA diabetes examination, the Veteran reported peripheral neuropathy with numbness of his lower extremities.  The Veteran's distal motor functions were intact and symmetrical, and his sensation to vibration was intact in the bilateral lower extremities.  The examiner opined that the Veteran's neuropathy is mild without motor involvement.  At the June 2011 VA diabetes examination, the Veteran reported numbness and tingling in the bilateral feet.  The physical examination revealed distal motor weakness in the left lower extremity, but normal sensation to pain, temperature, and monofilament in the bilateral feet.  The May 2012 VA diabetes examination revealed moderate paresthesia and/or dysesthesias in the bilateral lower extremities and moderate numbness in the bilateral lower extremities.  The Veteran had normal strength and reflexes throughout the bilateral lower extremities.  He had decreased sensation to light touch in the ankles and lower legs and was absent for sensation to light touch in the bilateral feet.  The examiner opined that the Veteran did not have incomplete or complete paralysis of the sciatic nerve.  The March 2015 VA diabetes examination revealed moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  The Veteran had 4 out of 5 strength in left knee extension and flexion, right ankle plantar flexion, and left ankle dorsiflexion.  His strength was normal on other strength tests.  The Veteran had decreased reflexes in the bilateral knees and ankles.  He had decreased sensation to light touch in the ankles and lower legs and was absent for sensation to light touch in the bilateral feet.  He also had decreased sensation to vibration and cold in the bilateral lower extremities.  The examiner opined that the Veteran has mild incomplete paralysis of the sciatic nerve bilaterally.

In light of the lay and medical evidence, the Board finds that at no point during the rating period did the Veteran's right or left lower extremity diabetic neuropathy more closely approximated the criteria for a rating in excess of 10 percent.  The VA treatment records show that the Veteran has reported weakness, but that he has had normal neurological and diabetic foot examinations.  The VA examinations document neurological impairment.  However, none of the VA examiners opined that such impairment approach a severity best characterized as greater than mild.  In fact, the March 2015 VA diabetes examiner opined that the Veteran's diabetic neuropathy is manifested in disability comparable to mild incomplete paralysis of the sciatic nerve bilaterally.  Although such characterization is not binding, it is for consideration.  The Board acknowledges that the Veteran has demonstrated decreased ankle and knee reflexes and decreased muscle strength in the bilateral lower extremities.  However, the Board finds that the March 2015 VA diabetes examiner's characterization of the Veteran's level of disability as mild incomplete paralysis of the sciatic nerve bilaterally is consistent with the reported objective neurologic findings which have been shown to be primarily sensory in nature, and therefore affords that opinion probative weight.  Therefore, throughout the rating period, the Veteran's diabetic neuropathy of the bilateral lower extremities has been manifested by no more than mild incomplete paralysis of the sciatic nerve.  As such, the criteria for entitlement to a rating in excess of 10 percent have not been met for either the right lower extremity or the left lower extremity.

Furthermore, there is also no indication that the Veteran's disability picture requires the assignment of an extra-schedular rating as his symptoms, to include decreased sensation, reflexes, and strength are expressly contemplated by the rating criteria.  See Thun, 22 Vet App 111.

The Board therefore finds that the criteria for a rating in excess of 10 percent for the Veteran's diabetic neuropathy of the right lower extremity or diabetic neuropathy of the left lower extremity have not been met at any time during the rating period.  Accordingly, there is no basis for staged ratings for the disabilities, and higher ratings must be denied.  As the preponderance of the evidence is against the assignment of higher ratings, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Analysis - Hypertension

The May 2012 and March 2015 VA diabetes examiners opined that the Veteran has hypertension that is at least as likely as not permanently aggravated by his service-connected diabetes.  The Board notes that the May 2012 and March 2015 VA diabetes examiners did not opine as to the baseline level of severity for the Veteran's hypertension irrespective of the service-connected diabetes.  See 38 C.F.R. § 3.310(b).  However, as discussed below, the current level of severity for the Veteran's hypertension does not warrant a separate compensable rating for that disability under the Schedule even without consideration to a baseline level of severity.  Therefore, a remand to determine the baseline level of severity for the hypertension is not required.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The VA treatment records show that the Veteran has been prescribed medications for high blood pressure and include blood pressure readings with a diastolic pressure as high as 92 in October 2008.  The records include two systolic pressure readings of 160 or more, one in March 2010 and the other in November 2010.  Otherwise, the records show systolic pressure readings below 160.  In October 2008, the Veteran reported that his home blood pressure readings "can be 140/80s."  In July 2009, the Veteran reported that his home blood pressure readings are 120-130s/70-80s.  In November 2010, the Veteran reported home blood pressure readings of 130s/70s.  The August 2009 VA examination reflects blood pressure readings of 150/90, 148/88, and 140/70.  The June 2011 VA examination reflects blood pressure readings of 146/66, 152/80, and 155/84.  The May 2012 VA diabetes examination reflects blood pressure readings of 180/95, 175/98, and 177/95.  The March 2015 VA diabetes examination reflects blood pressure readings of 151/72, 138/76, and 135/63.

Accordingly, the evidence of record reflects that the Veteran receives medications for his hypertension.  However, the evidence of record does not show any diastolic pressure readings of 100 or more during the rating period.  In addition, although the Veteran had systolic pressure readings of 160 or more twice in the VA treatment records and at the May 2012 VA diabetes examination, the other medical evidence of record shows that the Veteran's systolic pressure readings were not predominantly 160 or more, as required for a compensable disability rating.  Rather, the Veteran's systolic pressure readings have predominantly been lower than 160 throughout the rating period.  As such, the records do not show that the criteria for a compensable rating for hypertension were met at any time during the rating period.

In addition, there is also no indication that the Veteran's disability picture requires the assignment of an extra-schedular rating as his symptoms, to include increased blood pressure readings and required use of medications, are expressly contemplated by the rating criteria.  See Thun, 22 Vet App 111.

In summary, although the Veteran is on continuous medication, the evidence of record does not show a history of diastolic pressure predominantly of 100, current diastolic pressure predominantly 100, or current systolic pressure of predominantly 160 or more.  The Board therefore finds that the criteria for a separate compensable rating for the Veteran's hypertension have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's hypertension, and a separate compensable rating must be denied.  As the preponderance of the evidence is against the assignment of a separate compensable rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Other Extra-Schedular Considerations

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

The reduction in the rating for diabetic retinopathy from 10 percent to noncompensable effective November 9, 2009, was proper.

Entitlement to a compensable rating for diabetic retinopathy from November 9, 2009, is denied.

Entitlement to a separate compensable rating for erectile dysfunction is denied.

Entitlement to a rating of 60 percent, and no higher, for diabetic nephropathy associated with diabetes mellitus with erectile dysfunction prior to January 28, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for diabetic nephropathy associated with diabetes mellitus with erectile dysfunction from January 28, 2015, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity, associated with diabetes mellitus with erectile dysfunction, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity, associated with diabetes mellitus with erectile dysfunction, is denied.

Entitlement to a separate compensable rating for hypertension is denied.


REMAND

The Board finds that the issues of entitlement to service connection for glaucoma and entitlement to service connection for cataracts must be remanded for further development before a decision may be made on the merits.

Service Connection for Glaucoma

In the November 2014 remand, the Board noted that, although a March 2002 VA examiner and the May 2012 VA eye conditions examiner provided opinions as to whether the Veteran's service-connected diabetes caused his glaucoma, neither examiner provided an opinion as to the question of aggravation.  Therefore, the Board remanded the issue of entitlement to service connection for glaucoma for a VA addendum opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes caused or aggravated his glaucoma.

On remand, the March 2015 VA eye conditions examiner stated, "Regarding the glaucoma, current literature shows some studies as diabetes being causative of glaucoma while others state it is protective against glaucoma.  At this time, there is not enough definitive information in the literature that states glaucoma is directly caused by diabetes so as such, no the Veteran's glaucoma is not caused by or the result of his diabetes."  The examiner did not provide an opinion specifically as to whether the glaucoma is aggravated by the service-connected diabetes.  Moreover, an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  As such, the March 2015 VA eye conditions examiner's opinion is not adequate for decision-making purposes, and the issue must be remanded for another addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran has submitted additional evidence, to include internet-based materials, as to possible medical association between glaucoma and diabetes.  On remand, the clinician selected to provide the addendum opinion should address that evidence.

Service Connection for Cataracts

In the November 2014 remand, the Board also noted that there was no opinion of record as to whether the Veteran's cataracts were caused or aggravated by the service-connected diabetes.  Therefore, the Board remanded the issue of entitlement to service connection for cataracts for a VA opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes caused or aggravated his cataracts.

On remand, the March 2015 VA eye conditions examiner stated, "Regarding the cataracts, the Veteran does not currently have cataracts as he has already had surgery to remove them."  However, the record shows that the Veteran is status-post cataract surgery with replacement lens.  Such a condition is considered a disability for which service connection may be granted.  See 38 C.F.R. § 4.79, Diagnostic Code 6027.  Therefore, the March 2015 VA eye conditions examiner's opinion, which suggests that the Veteran does not have a current disability with regard to the cataracts, is not adequate for decision-making purposes, and the issue must be remanded for an addendum opinion as to whether it is at least as likely as not that the Veteran's cataract was proximately due to or aggravated by the service-connected diabetes.  See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to the examiner who conducted the March 2015 VA eye conditions examination or, if that examiner is not available, to a similarly qualified clinician for preparation of an addendum opinion.  The examiner must note that the record was reviewed.  If the clinician selected determines that additional in-person examination is necessary to provide the opinions requested below, then such an examination should be scheduled.  After review of the record, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma is proximately due to or the result of the Veteran's service-connected disabilities, to include diabetes mellitus with erectile dysfunction.

b.  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma is aggravated by the Veteran's service-connected disabilities, to include diabetes mellitus with erectile dysfunction.

c.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cataracts were proximately due to or the result of the Veteran's service-connected disabilities, to include diabetes mellitus with erectile dysfunction.

d.  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cataracts were aggravated by the Veteran's service-connected disabilities, to include diabetes mellitus with erectile dysfunction.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for any opinion given.  Any opinion given should reflect consideration of the evidence submitted by the Veteran, to include the internet-based materials that discuss a possible medical association between glaucoma and diabetes.

The examiner must also note that the Veteran is status-post cataract surgery with replacement lens and that such a condition is considered a disability for which service connection may be granted.  See 38 C.F.R. § 4.79, Diagnostic Code 6027.  Therefore, although the Veteran may no longer have cataracts, he does have a current condition for which service connection may be granted that is related to the cataracts, and the above questions as to the cataracts must be addressed.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


